Exhibit 10.B6

 

VIAD CORP

PERFORMANCE UNIT INCENTIVE PLAN (“PUP”)

ADMINISTRATIVE GUIDELINES

(Effective February 27, 2018)

 

 

PURPOSE:

To promote the long-term goals and objectives of Viad Corp (“Viad”) and its
shareholders while attracting and retaining the executives of the corporation
and its subsidiary companies.  The PUP participants and PUP awards, along with
the Performance Period and the targets to be achieved must be approved by the
Human Resources Committee (the “Committee”) of Viad’s Board of Directors.

 

PARTICIPATION:

 

Eligibility:

Strictly limited to those key executives who contribute substantially to the
successful performance of the Corporation or its subsidiaries.

 

Participants must be approved at the beginning of each year by Subsidiary
Presidents or Corporate Staff Officers and be approved by the Viad Corp Chief
Executive Officer (“CEO”), with the exception of Section 16 Executive Officers
(who are approved by the Committee).  In all instances where these guidelines
refer to the CEO as being authorized to take action, when the reference is with
respect to any awards to Executive Officers, the power to act will be exercised
exclusively by the Committee, which serves the purposes of the compensation
committee of Viad referenced in the IRC 162(m) regulations.

 

Corporate – Typically limited to the President and CEO and his/her direct
reports and executives approved by the Committee after recommendation by the
CEO. The participant must be a current employee at the time any award is paid
out, subject to the terms of the Plan or unless special arrangements are made
via a severance agreement, provided that in the case of an Executive Officer, no
agreement shall award any portion of a bonus unless the performance criteria
have, in fact, been achieved.

 

Subsidiaries – Typically limited to the president of Pursuit and the president
of GES and their respective direct reports.

 

The participant must be a current employee at the time any award is paid out,
subject to the terms of PUP or unless special arrangements are made via a
severance agreement, provided that in the case of an Executive Officer, no
agreement shall award any portion of a bonus unless the performance criteria
have, in fact, been achieved.

 

The Committee will select the eligible Executive Officers (as defined under
Section 16(b) of the Security Exchange Act) for participation in PUP no later
than 90 days after the beginning of the Performance Period.

 

Other Participants are limited only to those key executives who contribute in a
substantial measure to the successful performance of the Corporation or its
subsidiaries.  The CEO will recommend the PUP participants for approval by the
Committee.

 

 

 

 

--------------------------------------------------------------------------------

2

 

TERMS

 

The award of performance units and the payment of awards will be subject to such
terms, conditions, covenants, forfeiture, repayment and other provisions as may
be determined by the Committee.

 

PLAN DESIGN:

 

Long-term performance goals are set for Viad and subsidiary companies (and/or
group of subsidiaries) that include performance measures as described in the
2017 Viad Corp Omnibus Incentive Plan.  

 

The appropriate weighting of goals, targets, range of values above and below
such targets and the Performance Period to be used will be determined by the
Committee no later than 90 days after the beginning of each new Performance
Period, and typically at the February meeting of the Committee.  

 

The Performance Period is a three-year term or such other length of time as
determined by the Committee.

 

AWARD APPROVAL:

 

Recommendations on individual award amounts are made to the Committee in
February of each year by the CEO.

 

AWARD UNITS:

 

Award grants are expressed in units.  These units are granted to each
participant to be effective at the beginning of each new Performance
Period.  The number of units granted to participants is determined, generally,
by determining the long-term compensation value for the position.

 

At the end of the Performance Period, units will be earned based upon the degree
of achievement of predefined targets during the Performance Period.

 

ACHIEVEMENT:

 

Achievement can be zero or it can be between 20% - 200% of the value of the
units awarded based on the actual achievement of the financial goals. The units
are then re-valued at the end of the Performance Period to equal the 10-day
average of the daily mean  price of Viad’s common stock following the earnings
release for Viad at the end of the Performance Period to determine actual
awards.   Achievement of performance goals and the amount of payment resulting
from such achievement must be approved by the Committee prior to any payment to
the Covered Employees, and without such written certification, no payment will
be made to such individuals.

 

Only downward discretion may be applied with respect to any awards made to
Covered Employees affected by IRC 162(m).

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

3

 

AWARD LIMIT:

 

The 2017 Viad Corp Omnibus Incentive Plan places a limit on the aggregate number
of Performance Units that any one Participant may be awarded in any one Plan
Year, which is two hundred fifty thousand (250,000) units if an award is payable
in Shares, or an amount equal to the value of two hundred fifty thousand
(250,000) Shares if an award is payable in cash or property other than Shares,
as determined as of the award grant date.

 

AWARD CALCULATION

 

Performance Awards are calculated using the following formula:

 

Award = Number of Units originally granted x Unit Value at the End of the
Performance Period x Company Achievement.  

 

For example:  Performance Period 2017 – 2019

 

 

Target Units

 

Company Achievement

Ending

Stock Price

 

Award Value

10,000    

x     50%

x   $24.00

=  $120,000

10,000    

x   100%

x   $24.00

=  $240,000

10,000    

x   200%

x   $24.00

=  $480,000

 

 

 

Payment of the award will be made following Committee approval in the year
following the close of the Performance Period.  The award may be paid in cash or
stock as determined at the beginning of the Performance Period by the Committee.